FORET, Judge.
QUESTION OF TIMELINESS OF APPEAL
Defendant, Curtis Derry, pleaded guilty to four counts of simple burglary and was sentenced on December 3, 1982, to serve seven years at hard labor. This appeal was filed on February 22,1983, and on April 25, 1983, an order to show cause was issued ordering defendant to show on or before May 9, 1983, why his appeal should not be dismissed as having been untimely perfected under LSA-C.Cr.P. art. 914.
This article requires:
A motion for an appeal may be made orally in open court or by filing a written motion with the Clerk. The motion must be made no later than five days after the rendition of the judgment or ruling from which the appeal is taken. The motion shall be entered in the minutes of the Court.
This appeal has not met the requirements of this article. Defendant was sentenced on December 3, 1982; however, he did not move for an appeal of his sentence until December 17, 1982. This time delay is beyond the five (5) day requirement established by the Legislature in Article 914. Thus, the appeal was untimely filed.
Inasmuch as the appeal was untimely perfected under the requirements of the Louisiana Code of Criminal Procedure, the appeal should be dismissed.
APPEAL DISMISSED. UNTIMELY FILED.